Citation Nr: 0830756	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-43 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status post fracture involving the lateral malleolus of the 
right ankle.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for pseudofolliculitis 
barbae.

5.  Entitlement to service connection for memory loss 
secondary to language and reading disorders.

6.  Entitlement to service connection for eczema.

7.  Entitlement to service connection for a left eyelid 
chalazion.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from May 2000 to November 
2003. He also served in the Mississippi Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). The 
veteran disagreed with the July 2004 rating decision, and a 
timely appeal was filed. 


FINDING OF FACT

In a March 2007statement, prior to the promulgation of a 
decision in the appeal, the veteran indicated that he desired 
to withdraw his appeal as to the issue of entitlement to an 
initial compensable evaluation for status post fracture 
involving the lateral malleolus of the right ankle, as well 
as the issues of entitlement to service connection for 
asthma, bilateral pes planus, pseudofolliculitis barbae, 
memory loss secondary to language and reading disorders, 
eczema, and a left eyelid chalazion.


CONCLUSION OF LAW

Because the veteran has withdrawn the issues on appeal, the 
Board does not have jurisdiction to consider the claims. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.     §§ 20.101, 20.202, 
20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement from the veteran received at the RO in March 
2007, prior to the promulgation of a decision in the appeal, 
the veteran indicated that he desired to withdraw all of the 
issues on appeal. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. § 20.204. 

The veteran has withdrawn his appeal as to the issue of 
entitlement to an initial compensable evaluation for status 
post fracture involving the lateral malleolus of the right 
ankle, as well as the issues of entitlement to service 
connection for asthma, bilateral pes planus, 
pseudofolliculitis barbae, memory loss secondary to language 
and reading disorders, eczema, and a left eyelid chalazion.  
Hence, there remains no allegation of error of fact or law 
for appellate consideration. Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must therefore 
be dismissed. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204(b), (c).





ORDER

The appeal is dismissed.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


